                       Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 1 of 9



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   SARAH M. LIGHTDALE (4395661) (slightdale@cooley.com)
            3      CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
                   SAMANTHA A. KIRBY (307917) (skirby@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION,
                   JENSEN HUANG, COLETTE KRESS,
            8      and JEFF FISHER

            9                                   UNITED STATES DISTRICT COURT

          10                                 NORTHERN DISTRICT OF CALIFORNIA

          11                                            OAKLAND DIVISION

          12

          13       In re NVIDIA CORPORATION                     Case No. 4:18-cv-07669-HSG
                   SECURITIES LITIGATION
          14                                                    DEFENDANTS’ NOTICE OF MOTION AND
                   ________________________________             MOTION TO STRIKE CERTAIN
          15                                                    ALLEGATIONS IN PLAINTIFFS’ FIRST
                   This Document Relates to: All Actions.       AMENDED COMPLAINT
          16
                                                                Date: October 15, 2020
          17                                                    Time: 2:00 p.m.
                                                                Place: Courtroom 2
          18                                                    Judge: Hon. Haywood S. Gilliam, Jr.

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                          DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                            STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                        CASE NO. 4:18-CV-07669-HSG
                       Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 2 of 9



            1             NOTICE OF MOTION AND MOTION TO STRIKE

            2             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

            3             PLEASE TAKE NOTICE that on October 15, 2020, at 2:00 p.m., or as soon thereafter as this

            4      Motion may be heard, defendants NVIDIA Corporation (“NVIDIA” or the “Company”), Jensen

            5      Huang, Colette Kress, and Jeff Fisher (collectively “Defendants”) will and hereby do move to strike

            6      the following allegations attributed to Former Employee 5 (“FE-5”) in Plaintiffs’ First Amended

            7      Complaint (“FAC”) pursuant to Rule 12(f) of the Federal Rules of Civil Procedure:

            8                  1. Last sentence of paragraph 37, which states: “FE 5 . . . presented GeForce sales

            9                      data to Huang personally during one of Huang’s multiple visits to India.” In

          10                       addition, all other references throughout the FAC that are based upon this allegation.

          11                       (¶¶ 91, 222, 236.)

          12                   2. Third sentence of paragraph 82, which states: “‘[S]ell-in/sell-out’ data recorded

          13                       sales throughout the distribution chain and allowed NVIDIA to determine the

          14                       percentage of GeForce GPUs sold to crypto-miners.”            In addition, all other

          15                       references throughout the FAC that are based upon this allegation. (¶¶ 9, 10, 13, 43,

          16                       78, 89, 99, 219, 220.)

          17                   3. Second sentence of paragraph 91, which states: “FE 5 recalled personally presenting

          18                       sales data to Huang at a meeting in 2017, attended by approximately ten others.”

          19                       In addition, all other references throughout the FAC that are based upon this

          20                       allegation. (¶¶ 37, 222, 236.)

          21                   4. First sentence of paragraph 105, which states: “FE 5 confirmed that the GeForce

          22                       Experience software informed NVIDIA about how GeForce GPUs were being

          23                       used, including when they were being used for mining.” In addition, all other

          24                       references throughout the FAC that are based upon this allegation. (¶¶ 9, 13, 99,

          25                       102, 108, 178, 182, 186, 189, 192, 195, 198, 202, 206, 209, 212, 215, 219, 224.)

          26                   5. Last sentence of paragraph 105, which states: “FE 5 stated that NVIDIA knew the

          27                       percentage of GeForce GPU sales going to miners by examining the GeForce

          28                       Experience data.” In addition, all other references throughout the FAC that are based
  COOLEY LLP                                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                    1              STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                CASE NO. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 3 of 9



            1                       upon this allegation. (¶¶ 9, 13, 99, 102, 108, 178, 182, 186, 189, 192, 195, 198, 202,

            2                       206, 209, 212, 215, 219, 224.)

            3                   6. Fourth sentence of paragraph 106, which states: “FE 5 stated that the usage data

            4                       contained in these reports showed that over 60% of GeForce GPU sales during the

            5                       Class Period were to miners.” In addition, all other references throughout the FAC

            6                       that are based upon this allegation. (¶¶ 9, 13, 99, 108, 178, 182, 186, 189, 192, 195,

            7                       198, 202, 206, 209, 212, 215, 219, 224.)

            8             This Motion is based on the pleadings; Defendant’s Memorandum of Points and Authorities;

            9      the Declaration of Claire A. McCormack and exhibits thereto; and other matters as may be presented

          10       to this Court at the hearing.

          11              MEMORANDUM OF POINTS AND AUTHORITIES

          12       I.     INTRODUCTION

          13              Federal securities class actions have unique and heightened pleading requirements under the

          14       Private Securities Litigation Reform Act of 1995 (“PSLRA”). 15 U.S.C. § 78u, et seq. To clear the

          15       PSLRA’s Congressionally-mandated pleading hurdles, plaintiffs often rely on statements attributed to

          16       one or more confidential witnesses, typically referred to as “CWs”, though referred to as Former

          17       Employees or “FEs” in the FAC. When they do, the Ninth Circuit is clear that, before relying on those

          18       statements in analyzing a motion to dismiss, courts must first determine whether the CW allegations

          19       are sufficiently reliable to warrant consideration. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d

          20       981, 995 (9th Cir. 2009). Unfortunately, CWs may be misquoted—either through innocent mistake

          21       or intentional misrepresentation—causing the allegations attributed to them in a complaint to be false

          22       or misleading. See e.g., City of Livonia Emps.’ Ret. Sys. and Local 295/Local 851, IBT Emp’r Grp. v.

          23       Boeing Co., 711 F.3d 754, 762 (7th Cir. 2013). Where a confidential witness disavows such

          24       misrepresentations, they are unreliable, and the court should strike them from the complaint. See e.g.,

          25       Fed. R. Civ. P. 12(f); Campo v. Sears Holdings Corp., 371 F. App’x. 212, 216–17 & n.4 (2d Cir.

          26       2010); Applestein v. Medivation, Inc., 861 F. Supp. 2d 1030, 1038 (N.D. Cal. 2012).

          27              This Court dismissed Plaintiffs’ first complaint for, among other things, failure to allege falsity

          28       and scienter, and for the lack of any allegations showing that a speaker was aware of facts that rendered
  COOLEY LLP                                                                    DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                     2                STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                   CASE NO. 4:18-CV-07669-HSG
                         Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 4 of 9



            1      any public statements false or misleading when made. Now, in their First Amended Complaint

            2      (“FAC”), Plaintiffs are trying to cure that defect by attributing several allegations to a newly identified

            3      confidential witness—FE-5. FE-5, however, has signed a declaration, under penalty of perjury, stating

            4      that he did not make the key statements attributed to him in the FAC. (Those statements are set forth

            5      above.) Moreover, Plaintiffs never provided FE-5 an opportunity to review the accuracy of the

            6      statements attributed to him in the FAC before it was filed. And even when Defendants notified

            7      Plaintiffs that FE-5 had disavowed key statements in the FAC, Plaintiffs refused to withdraw them.

            8             To be clear, as set forth in Defendants’ concurrently-filed Motion to Dismiss, the FAC fails to

            9      state a claim and should be dismissed, even if the Court were to consider the allegations attributed to

          10       FE-5. (Indeed, the Motion to Dismiss assumes that the Court will consider the allegations attributed

          11       to FE-5.) Nevertheless, Defendants bring this motion because neither the Defendants nor the Court

          12       should be required to analyze a federal securities fraud complaint based upon discredited factual

          13       allegations. Because FE-5 denies the key allegations attributed to him, they are unreliable and

          14       immaterial and should be stricken. Accordingly, Defendants respectfully move this Court to strike the

          15       false and misleading allegations attributed to FE-5 from the FAC under Federal Rule of Civil

          16       Procedure 12(f).

          17       II.    BACKGROUND

          18              On June 21, 2019, Plaintiffs filed a Consolidated Class Action Complaint (“CAC”) alleging

          19       violations of sections 10(b) and 20(a) of the Securities Exchange Act. (Dkt. No. 113.) Plaintiffs claim

          20       that Defendants knew, but inexplicably concealed, that many of the GeForce chips NVIDIA sold to

          21       channel customers in 2017 and 2018 were eventually purchased by miners. (See id. ¶¶ 147–48.) The

          22       Court granted Defendants’ motion to dismiss Plaintiff’s CAC on March 16, 2020 with leave to amend.

          23       Iron Workers Local 580 Joint Funds v. NVIDIA Corp., 2020 WL 1244936 (N.D. Cal. Mar. 16, 2020)

          24       (hereinafter “Order”). In dismissing the CAC, the Court held, in part, that none of the statements

          25       attributed by Plaintiffs to the four FEs cited in the CAC met the requisite pleading standard or were

          26       indicative of scienter. Id. at *10. On May 13, 2020, Plaintiffs filed the FAC, including, for the first

          27       time, statements allegedly made by FE-5. (Dkt. No. 149.)

          28              Defendants contacted FE-5, who confirmed that he spoke with Plaintiffs’ representatives, but
  COOLEY LLP                                                                     DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                      3                STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                    CASE NO. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 5 of 9



            1      disagreed strongly with the FAC’s characterization of that conversation and disavowed that he had

            2      ever made the key statements that the FAC attributes to him. (Declaration of Claire A. McCormack

            3      (“McCormack Decl.”) ¶ 4; Ex. A ¶¶ 5–12.) FE-5 reported that (i) Plaintiffs’ counsel never sent him a

            4      copy of the FAC to review prior to the filing of that document; and (ii) because they did not, he did

            5      not have the opportunity to review for accuracy the allegations attributed to him before the FAC was

            6      filed. (Ex. A ¶ 13.) Now, having had the opportunity to review those allegations, he has sworn under

            7      penalty of perjury that the FAC mischaracterizes his statements. (Id. ¶¶ 5–12.)1 Most notably, FE-5

            8      states in his declaration:

            9                  •   He never met with NVIDIA’s CEO in 2017, as alleged in the FAC—he met with him

          10                       in 2015, and cryptocurrency was not a topic of that meeting (Ex. A ¶ 10);

          11                   •   He has never heard of GeForce Experience (“GFE”) being used for mining or of any

          12                       GFE reports that could identify sales to miners (Id. ¶ 6); and

          13                   •   Sell-in/Sell-out data does not identify end-users, so he does not know how it could be

          14                       used to determine sales to crypto-miners (Id. ¶ 11).

          15               Defendants promptly informed Plaintiffs that FE-5 disavowed the key statements attributed to

          16       him in the FAC and asked Plaintiffs to withdraw those allegations. (Ex. B.) Plaintiffs responded with

          17       a letter contesting FE-5’s recollection of his interactions with their investigators and suggesting that

          18       his statements to Defendants were motivated by fear of retaliation by NVIDIA or others in the industry.

          19       (Ex. C.) In doing so, they pointed to an email exchange between FE-5 and Plaintiffs’ counsel dated

          20       May 28, 2020. (Id.) That email is attached to the McCormack Declaration as Exhibit D.

          21               Defendants now move this Court to strike the disavowed and, thus, wholly unsupported,

          22       allegations identified in their Notice of Motion and Motion to Strike. While such a motion is unusual,

          23       the facts here compel such a response. A substantial portion of the allegations that Plaintiffs added to

          24       their new complaint, in an effort to survive the motion to dismiss they now face, have been completely

          25
                   1
                     Given that FE-5’s name has not been publicly disclosed, Defendants have not included his name in
          26       this motion or in the McCormack Declaration, thus allowing those documents to be filed without any
                   sealing issues and ensuring the greatest transparency possible while maintaining his anonymity.
          27       Defendants have, however, conditionally filed under seal FE-5’s signed declaration and other
                   documents that contain his name. See Defendants’ Administrative Motion to File Under Seal Exhibits
          28       attached to the McCormack Declaration filed concurrently.
  COOLEY LLP                                                                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                     4               STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                    CASE NO. 4:18-CV-07669-HSG
                          Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 6 of 9



            1      disavowed by FE-5. And he has done so under oath. The very purpose of the PSLRA would be

            2      thwarted if this case were allowed to proceed based in whole or in part on such allegations. Nguyen

            3      v. Endologix, Inc., 2020 WL 3069776, at *8 (9th Cir. June 10, 2020) (acknowledging the heightened

            4      pleading standard under the PSLRA, which reflects “Congress’s attempt to halt early on securities

            5      litigation that lacks merit or is even abusive”); see also S. REP. NO. 104-98, at 42–43 (1995) (finding

            6      that discovery in securities fraud litigation “account[s] for roughly 80% of total litigation costs.”). It

            7      would also run afoul of the well-established rule in the Ninth Circuit that securities plaintiffs cannot

            8      meet the heightened pleading requirements of the PSLRA by relying on facts and statements attributed

            9      to unnamed witnesses absent a showing that such witnesses were in a position to know the information

          10       attributed to them, that the allegations are reliable, and, to the extent the allegations are used to support

          11       an inference of scienter, that they do just that. Zucco, 552 F.3d at 995. Defendants respectfully submit

          12       this is one of those unusual circumstances in which the Court should find the allegations lack the

          13       required reliability as a matter of law.

          14       III.     LEGAL STANDARD

          15                Under Federal Rule of Civil Procedure (“Rule”) 12(f), a “court may strike from a pleading an

          16       insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

          17       12(f). “‘Immaterial’ matter is that which has no essential or important relationship to the claim for

          18       relief or the defenses being pleaded . . . ‘Impertinent’ matter consists of statements that do not pertain,

          19       and are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th

          20       Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). In the Ninth Circuit, immaterial or

          21       impertinent matter may be stricken if it would be prejudicial to the moving party, would cause delay,

          22       or confuse the issues. See id. at 1528 (upholding motion to strike where district court “correctly noted

          23       that the [disputed] allegations created serious risks of prejudice to [defendant], delay, and confusion

          24       of the issues”). Ultimately, “[d]ecisions to grant motions to strike lie within the discretion of the

          25       court.” Dena’ Nena’ Henash, Inc. v. Oracle Corp., 2007 WL 1455905, at *10 (N.D. Cal. May 16,

          26       2007).

          27

          28
  COOLEY LLP                                                                      DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                       5                STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                      CASE NO. 4:18-CV-07669-HSG
                         Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 7 of 9



            1      IV.     ARGUMENT

            2              A.      Allegations Attributed to FE-5 Should Be Stricken as Immaterial and
                                   Impertinent.
            3

            4              In the securities fraud context, courts in the Ninth Circuit must determine whether allegations

            5      by confidential witnesses are sufficiently reliable to warrant consideration. Zucco, 552 F.3d at 995.

            6      Where a confidential witness disavows allegations attributed to him, courts have found those

            7      statements to be unreliable under the PSLRA. See Applestein v. Medivation, Inc., 861 F. Supp. 2d

            8      1030, 1038–39 (N.D. Cal. 2012) (finding CW statements unreliable due, in part, to the “inconsistency

            9      in the [witness’s] statements”). Allegations that lack “indicia of reliability” are considered immaterial,

          10       and courts may appropriately strike such allegations under Rule 12(f). See Porter v. Fairbanks Capital

          11       Corp., 2003 WL 21210115, at *7 (N.D. Ill. May 21, 2003) (striking exhibit attached to complaint

          12       partly because “it has no indicia of reliability”).

          13               Here, FE-5’s declaration negates any indicia of reliability for the allegations attributed to him

          14       in the FAC. For example, the FAC alleges that “FE 5 stated that the usage data contained in these

          15       GFE reports showed that over 60% of GeForce GPU sales during the Class Period were to miners.”

          16       (FAC ¶ 106.) Yet, in his sworn declaration, FE-5 could not be clearer: “This statement is false.” (Ex.

          17       A ¶ 8.) In fact, he does not know of “any GFE reports that could show that any percentage of sales

          18       were to miners.” (Id.)

          19               Similarly, the FAC asserts that “FE 5 recalled personally presenting sales data to Mr. Huang

          20       at a meeting in 2017.” (FAC ¶ 91.) But according to FE-5’s sworn declaration, he only met with Mr.

          21       Huang once—in 2015. (Ex. A ¶ 10.) He never met with Mr. Huang in 2017, and he never told

          22       Plaintiffs that he did.     (Id.)   FE-5 does recall, however, specifically telling Plaintiffs that

          23       cryptocurrency was not a subject of his one meeting with Mr. Huang in 2015. (Id.) That, of course,

          24       should come as no surprise, as the mining demand at the center of the FAC did not materialize until

          25       2017. Plaintiffs’ allegations are clearly intended to suggest that FE-5 saw sales data that showed 60%

          26       of GeForce GPU sales were going to crypto miners and he presented that sales data to Huang in 2017.

          27       But neither allegation could be considered reliable in light of FE-5’s declaration. Indeed, neither is

          28
  COOLEY LLP                                                                    DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                         6            STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                   CASE NO. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 8 of 9



            1      true.2

            2               Given the dictates of the PSLRA and the clear disavowal by FE-5 of the key allegations

            3      attributed to him, Defendants believe that they had no choice but to seek this relief. And, though

            4      unusual, it is not without precedent. See Campo, 371 F. App’x. at 216–17 & n.4 (affirming lower

            5      court’s refusal to consider disavowed CW allegations in ruling on a motion to dismiss); see, e.g., City

            6      of Livonia Emps.’ Ret. Sys. v. Boeing Co., 2011 WL 824604, at *4–5 (N.D. Ill. Mar. 7, 2011) (relying

            7      on CW deposition testimony and affidavit disavowing statements attributed to him and finding that

            8      this information “should not only have been steeply discounted, it should not have been considered at

            9      all”), vacated in part on other grounds, 711 F.3d 754 (7th Cir. 2013); Applestein, 861 F. Supp. 2d at

          10       1038 (finding CW statements unreliable due, in part, to the “inconsistency in the . . . [witnesses’]

          11       statements”); Belmont Holdings Corp. v. SunTrust Banks, Inc., 896 F. Supp. 2d 1210, 1220–22, 1227

          12       (N.D. Ga. 2012) (granting motion to dismiss on reconsideration based, in part, on CW’s disavowal of

          13       allegations attributed to him in the complaint).

          14                Plaintiffs may point the Court’s attention to the May 28, 2020, email attached as Exhibit D to

          15       the McCormack Declaration and argue that it somehow undercuts this motion. But it does not. What

          16       the email shows is that FE-5 never had the opportunity to review the FAC prior to May 28 and that he

          17       was angered by the fact that he could be identified based upon the description used in the FAC, despite

          18       apparent promises of anonymity. No one should be surprised by such a reaction, and it is not at all

          19       inconsistent with his declaration. The fact that he did not go on to address the veracity of the nearly

          20       two dozen paragraphs referencing him in the FAC does not change this analysis, and certainly does

          21       not suggest an endorsement of those allegations.          At bottom, FE-5 has sworn under oath,

          22       unequivocally, that he did not make the key statements attributed to him in the FAC.

          23                Because FE-5 squarely disavows key allegations attributed to him, those allegations are

          24       unreliable.3 As such, this Court should strike the disavowed allegations as immaterial and impertinent

          25

          26       2
                     See FE-5’s Declaration, attached as Exhibit A to the McCormack Declaration, for additional
                   statements that FE-5 disavows.
          27       3
                     Striking the disavowed allegations is proper where, as here, the failure to do so would prejudice the
                   Defendants and lead to delay. Fantasy, Inc., 984 F.2d at 1528. Defendants and the Court should not
          28       be required to direct time and resources analyzing discredited allegations.
  COOLEY LLP                                                                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                      7              STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                 CASE NO. 4:18-CV-07669-HSG
                        Case 4:18-cv-07669-HSG Document 154 Filed 06/29/20 Page 9 of 9



            1      under Rule 12(f).

            2               B.    The Court May Consider FE-5’s Declaration in Deciding Defendants’ Motion to
                                  Strike.
            3

            4               The Court may consider FE-5’s declaration in deciding Defendants’ Motion to Strike as
            5      Defendants seek only to introduce the declaration for the “limited purpose” of assessing the reliability
            6      and evidentiary value of the FE-5 allegations. See Campo, 371 F. App’x. at 216 n.4.       For example,
            7      in Campo v. Sears Holdings Corp., the Second Circuit found no error in the trial court’s “reli[ance]
            8      upon the deposition testimony [in the motion to dismiss stage] for the limited purpose of determining
            9      whether the confidential witnesses acknowledged the statements attributed to them in the complaint.”
          10       Id.; see also City of Livonia Emps.’ Ret. Sys, 2011 WL 824604, at *5 (relying on confidential witness
          11       deposition testimony and affidavit disavowing statements attributed to him and finding that this
          12       information “should not only have been steeply discounted, it should not have been considered at all”);
          13       Belmont Holdings, 896 F. Supp. 2d at 1220–23 (considering CW declaration in reconsidering and
          14       reversing court’s order denying defendants’ motion to dismiss). But cf. Union Asset Mgmt. Holding
          15       AG v SanDisk LLC, 227 F. Supp. 3d 1098, 1100-01 (N.D. Cal. 2017) (declining to consider recanting
          16       declaration submitted as grounds for request for dismissal with prejudice in ruling on whether to grant
          17       leave to amend securities fraud complaint).
          18       V.       CONCLUSION
          19                For all the reasons stated above, Defendants respectfully request that the Court grant
          20       Defendants’ motion to strike from the FAC the allegations identified in the Notice of Motion, supra.
          21
                   Dated:        June 29, 2020                    COOLEY LLP
          22

          23
                                                                                /s/ John C. Dwyer
          24
                                                                  John C. Dwyer (136533)
          25
                                                                  Attorneys for Defendants
          26                                                      NVIDIA CORPORATION, JENSEN
                                                                  HUANG, COLETTE KRESS and JEFF FISHER
          27

          28
  COOLEY LLP                                                                   DEFENDANTS’ NOTICE OF MOTION AND MOTION TO
ATTORNEYS AT LAW
   PALO ALTO
                                                                    8                STRIKE ALLEGATIONS IN PLAINTIFFS’ FAC
                                                                                                  CASE NO. 4:18-CV-07669-HSG
